UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-1846


TMS ENVIROCON, INCORPORATED,

                 Plaintiff - Appellant,

          v.

BB&T INSURANCE    SERVICES,   INCORPORATED,   d/b/a   DeJarnett   &
Paul,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Raymond A. Jackson, District
Judge. (2:09-cv-00598-RAJ-DEM)


Submitted:   April 28, 2011                   Decided:    May 25, 2011


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John S. Wilson, WILSON & MCINTYRE, PLLC, Norfolk, Virginia, for
Appellant. W.F. Drewry Gallalee, Harold E. Johnson, WILLIAMS
MULLEN, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             TMS       Envirocon,      Inc.,       appeals    the     district     court’s

order   granting        summary     judgment        to    BB&T    Insurance     Services,

Inc.,   on   TMS’       breach    of    contract         claim.      TMS   claimed    that

because BB&T Insurance Services failed to timely report a TMS

claim to its insurer, as it was contractually obligated to do,

TMS lost insurance coverage for the claim.

             “Because we have diversity jurisdiction in this case,

we apply the choice of law rules of the forum state — in this

case Virginia.”          CACI Int’l, Inc. v. St. Paul Fire & Marine Ins.

Co., 566 F.3d 150, 154, 155 (4th Cir. 2009).                         In Virginia “[t]he

elements     of    a    breach    of    contract         action   are   (1)    a   legally

enforceable obligation of a defendant to a plaintiff; (2) the

defendant’s        violation      or     breach          of   that    obligation;     and

(3) injury or damage to the plaintiff caused by the breach of

obligation.”           Filak v. George, 594 S.E.2d 610, 614 (Va. 2004)

(citations omitted).

             After carefully reviewing the record, we conclude that

the district court did not err in holding that TMS failed to

prove causation because the insurer denied coverage of the claim

also on the alternative ground that the policy did not provide

coverage for the claim.                Accordingly, we affirm.                We dispense

with oral argument because the facts and legal contentions are



                                               2
adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                                AFFIRMED




                                    3